Brewer, J.:
I concur in the j udgment of reversal. After ■a careful examination of the testimony, I am impressed with the conviction that under the circumstances of this case, negligence cannot fairly be imputed to the defendant. At the same time, I do not wish, even by implication, to be understood as assenting to the doctrine that the custom or rules of the company or the lack of any special statute are conclusive on the question of negligence. It may often be the duty of courts to pronounce conduct negligent, and grossly so, although sanctioned by the custom of the road- and the rules of the company, and forbidden by no statute.